DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/20/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Minamisawa et. al. (US 2013/0128360)

Regarding claim 1 Minamisawa teaches (figs. 6-10) an optical unit with a shake correction function, comprising: 
a movable body (3) comprising an optical element (para.0065); 
a swing support mechanism (14) which swingably supports the movable body (para. 0065); 
a fixed body (2) which supports the movable body through the swing support mechanism (para. 0065); 
and a magnetic drive mechanism structured to swing the movable body (para. 0064); 
where the magnetic drive mechanism comprises: 
a coil (30t, 30s), fixed to one of the movable body and the fixed body (para. 0064); 
and a magnet (17, 18), fixed to an other of the movable body and the fixed body (para. 0064); 
where the magnet and the coil face each other in a direction intersecting an optical axis of the optical element (para. 0064); 
where the swing support mechanism comprises: 
a first plate spring (14t) which connects an end part of the movable body on one side in a direction of the optical axis with the fixed body (para. 0065); 
and a second plate spring (14s) which connects an end part of the movable body on an other side in the direction of the optical axis with the fixed body (para. 0065); 
and where the magnet and the coil are disposed between the first plate spring and the second plate spring (see fig. 6).

Regarding claim 2 Minamisawa teaches (figs. 6-10) an optical unit with a shake correction function, where a swing center of the movable body is located between the first plate spring and the second plate spring, when viewed in a direction perpendicular to the optical axis (para. 0077).

Regarding claim 3 Minamisawa teaches (figs. 6-10) an optical unit with a shake correction function, where 
the fixed body comprises a case which surrounds an outer peripheral side of the movable body (para. 0065),
each of the first plate spring and the second plate spring comprises: a movable body side connecting part connected with the movable body, a fixed body side connection part connected with the case, and an arm part which connects the movable body side connecting part with the fixed body side connection part (para. 0065), 
and the arm part  (143) is extended in a plane intersecting the optical axis (para. 0065).

Regarding claim 4 Minamisawa teaches (figs. 6-10) an optical unit with a shake correction function, the fixed body comprises a case which surrounds an outer peripheral side of the movable body (para. 0065),
each of the first plate spring and the second plate spring comprises: a movable body side connecting part connected with the movable body, a fixed body side connection part connected with the case, and an arm part (143) which connects the movable body side connecting part with the fixed body side connection part (para. 0065),
the arm part of the first plate spring is inclined in a direction toward the one side in the direction of the optical axis as going from the movable body side connecting part to the fixed body side connection part (para. 0065), and
the arm part of the second plate spring is inclined in a direction toward the other side in the direction of the optical axis as going from the movable body side connecting part to the fixed body side connection part (para. 0065).

Regarding claim 5 Minamisawa teaches (figs. 6-10) an optical unit with a shake correction function, where the first plate spring and the second plate spring are formed in a same shape (paraa. 0065), 
and the first plate spring and the second plate spring are reversely disposed in the direction of the optical axis (para. 0065; see fig. 7).

Regarding claim 6 Minamisawa teaches (figs. 6-10) an optical unit with a shake correction function, where the magnetic drive mechanism comprises: a first magnetic drive mechanism structured to swing the movable body around a first swing axis intersecting the optical axis para. 0081-0082); 
and a second magnetic drive mechanism structured to swing the movable body around a second swing axis which intersects the optical axis and intersects the first swing axis, and each of the first magnetic drive mechanism and the second magnetic drive mechanism comprises: the magnet and the coil (para. 0081-0082).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E TALLMAN whose telephone number is (571)270-3958. The examiner can normally be reached Monday-Friday 10 a.m. -6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Robert E. Tallman/           Primary Examiner, Art Unit 2872